      Case 2:20-cv-06150-HB Document 24 Filed 08/31/21 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRUSTEES OF THE NATIONAL            :        CIVIL ACTION
ELEVATOR INDUSTRY PENSION           :
FUND, et al.                        :
                                    :
     v.                             :
                                    :
EASTERN ELEVATOR SERVICE,           :        NO. 20-6150
INC., et al.                        :

                                 ORDER

          AND NOW, this 30th day of August, 2021, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that:

          (1)   The motion of plaintiffs the Trustees of the

Elevator Industry Work Preservation Fund, the Trustees of the

National Elevator Industry Pension Fund, the Trustees of the

National Elevator Industry Health Benefit Plan, the Trustees of

the National Elevator Industry Educational Plan, and the

Trustees of the Elevator Constructors Annuity and 401(k)

Retirement Plan for summary judgment against defendants Eastern

Elevator Service, Inc. and Robert Rauch, jointly and severally,

for $254,754.95 is GRANTED; and
      Case 2:20-cv-06150-HB Document 24 Filed 08/31/21 Page 2 of 2



         (2)   The motion of plaintiff the Trustees of the

Elevator Industry Work Preservation Fund for summary judgment

against defendant Eastern Elevator Service, Inc. for an

additional $2,194.10 is GRANTED.

                                        BY THE COURT:



                                        /s/ Harvey Bartle III
                                        _____________________________
                                                                   J.




                                  -2-
